DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
Double patenting:
Applicant defers presenting arguments and/or filing terminal disclaimer to overcome the double patenting rejection. In response, the office maintains the double patenting rejections.
Rejection under 35 U.S.C. 102:
Applicant argues {page 11 and claim 1}: Pedicini fails to teach a mechanical spring.
Response: the office is of the position that Pedicini discloses a chamber 23 and piston 24, which in combination form a mechanical spring, and reasonably read on the claimed mechanical spring.
Applicant argues {page 11 and claim 2}: Pedicini fails to teach a spring cartridge, and a surgical impacting tool configured to replaceably receive the spring cartridge.
Response: in response, rejection of claim 2 based on Pedicini is hereby withdrawn.
Applicant argues {page 13 and claim 1}: under Kfir, Pedicini is silent to electronic controller, motor and mechanical spring.
Response: the office believes that Applicant’s intend is to refer to Kfir and not Pedicini. The office respectfully disagrees with the Applicant, and is of the position that Kfir explicitly shows in Fig. 2 a mechanical spring 254, when such term is given its broadest reasonable interpretation in consistent with the specification; a motor 250 ¶41; and an electronic controller, defined by the electronic circuity in communication with the switch or pedal for activating the electrical motor ¶41.
Applicant argues {page 13 and claim 2}: Kfir fails to teach a spring cartridge and a surgical impacting tool configured to replaceably receive the spring cartridge. Hammer housing 230 is part of the outer housing of the chisel 200 itself, and replacing the hammer-housing 230  would mean breaking or destroying chisel 200 to no longer be functional.
Response: the office respectfully disagrees with the Applicant and is of the position that in addition the that the ordinary meaning for cartridge being container / casing, i.e. according to www. Google.com, which reads on housing 230 defining a cartridge for holding spring 254. The office is of the position that Kfir explicitly discloses in ¶27 that sleeve 220 and housing 230 are separable, and therefore, a PHOSITA considering the entirety of Kfir would understand that separating 230 from 220 for replacement won’t result in breaking the tool as argued by the Applicant, and will render the tool operable for its intended use.
In view of the preceding explanation, the rejection is deemed proper and hereby maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, directed to a surgical impacting tool comprising mechanical spring, controller, anvil and launched mass, is rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1 and 7 of U.S. Patent No. 10,342,591 B2, directed to surgical impactor comprising mechanical spring, control circuit, anvil, and moveable body.
Claim 1 of U.S. Patent No. 10,603,050 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, and launched mass.
Claims 1 and 2 of U.S. Patent No. 11,076,903 B2, directed to surgical impacting tool comprising mechanical spring, electronic controller, anvil, and mass.
Claims 1 and 6 of U.S. Patent No. 11,013,503 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, and means for delivering.
Claim 2, directed to a kit comprising surgical impacting tool including controller, adapter, launched mass and spring cartridge, is rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1 and 14 of U.S. Patent No. 10,603,050 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, launched mass, and cartridge.
Claims 1 and 3 of U.S. Patent No. 11,013,503 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, means for delivering impact force, and cartridge.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 9 and 16, directed to a surgical impacting tool comprising stored energy drive mechanism / mechanical spring, controller, anvil, launched mass and biasing force to cause the launched mass to impact surfaces of the anvil in forward and rearward directions, is rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1, 3, 4 and 13 of U.S. Patent No. 11,083,512 B2, directed to surgical impactor comprising energy storage mechanism, control circuit, anvil, launched mass and energy from spring cause launched mass to deliver force in forward and rearward directions.
Claims 1, 2 and 4 of U.S. Patent No. 10,603,050 B2, directed to surgical impacting tool comprising spring element, electronic controller, adapter, launched mass and energy from spring cause launched mass to deliver force in forward and rearward directions.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11, 14 and 17 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedicini (US Pub. 2013/0161050 A1).
Claim 1, Pedicini discloses a surgical impacting tool [abstract, Figs. 1 – 9], comprising: 
a mechanical spring configured to produce a spring-driven striking force under a driving force of a motor [the combination of chamber 23 and piston 24 defines a mechanical spring capable of producing spring driven strike force under a driving force of motor 8, ¶41 - ¶42, alternatively, the combination of chamber 5 and piston 6 defines a mechanical spring capable of producing spring driven strike force under a driving force of motor 8, ¶48 - ¶49];
an electronic controller configured to control storage and release of energy output from the mechanical spring [i.e. control means 21, ¶52]; 
an anvil [14] coupled to a surgical implement [¶40]; and 
a launched mass [striker 25 or 4], responsive to the mechanical spring, to communicate the striking force to the anvil to urge the surgical implement in a first direction. [i.e. ¶42 - ¶49].
Claims 6, 11 and 14, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini discloses (claim 6) wherein the anvil has a first impact surface [by 16] and a different second impact surface [by 17], and wherein the launched mass is operable to impact the first impact surface for generating a forward impact force [¶44] and the second impact surface for generating a rearward impact force [¶50]; (claim 11) wherein a maximum displacement of the anvil is less than 10 mm [with the understanding that the claim does not specify such displacement of the anvil is relative to what, the office takes the interpretation that the anvil is integrally formed with an adapter, ¶18, and therefore exhibits no relative displacement, being less than 100 mm]; (claim 14) wherein the release of the energy from the mechanical spring results in unconstrained displacement of the launched mass before communicating the striking force to the anvil [¶42].
Claims 17 – 18, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini discloses (claim 17) a motor-driven cam [defined by linear motion converter 12 and/or gears 7] configured to rotate to store energy in the mechanical spring and configured to continue rotating to release the stored energy from the mechanical spring [¶48 - ¶49], wherein the launched mass is configured to be responsive to the release of the stored energy from the mechanical spring [¶48 - ¶49]; (claim 18) a piston [6]; wherein rotation of the cam is configured to push the piston, thereby causing the energy to be stored in the mechanical spring [¶48 - ¶49, wherein pushing piston 6 towards striker 4 generates the impact force]; and the continued rotation of the cam is configured to cease the cam from pushing the piston, thereby causing the energy to be released from the mechanical spring [¶48 - ¶49].  
Claims 8, 10 and 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedicini (US Pub. 2013/0161050 A1).
Claim 8, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini inherently discloses wherein the launched mass has a mass and the anvil has a mass [i.e. Fig.4].
Pedicini does not explicitly disclose wherein a ratio of a mass of the launched mass to a mass of the anvil is at least 50%.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to construct the tool having a ratio of a mass the launched mass to a mass of the anvil of at least 50% to facilitate causing the launched mass to apply controlled force on the anvil and the adapter and provide an anvil having sufficient mass that can sustain multiple impacts from the launched mass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10, Pedicini discloses the limitations of claim 1, as above, and further, Pedicini inherently discloses wherein the launched mass has a mass and the tool has a mass [i.e. Fig.4].
Pedicini does not explicitly disclose wherein a ratio of a mass of the launched mass to a mass of the tool is less than 25%.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to construct the tool having a ratio of a mass of the launched mass to a mass of the tool less than 25% to provide a tool having sufficient mass that can sustain multiple impacts from the launched mass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12 and 13, Pedicini discloses the limitations of claims 1 and 6, as above, and further, Pedicini discloses wherein the frequency of the launched mass can be regulated in order for the tool to impart a desired total time-weighted percussive impact, while maintaining the same impact magnitude [¶19], and wherein the tool includes an energy adjustment control that allows the surgeon to increase or decrease the impact energy [abstract].
Pedicini does not explicitly disclose wherein the energy output from the mechanical spring is less than 8 joules, and wherein an impact of the rearward impact force is at least 60% of the forward impact force.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current application to regulate the energy output to be less than 8 joules and adjust the rearward impact force to be at least 60% of the forward impact force in order to allow the surgeon controlling the energy output of the tool for accurately preparing the treated bone with causing damage thereto, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kfir (US Pub. 2015/0289886 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Kfir (US Pub. 2015/0289886 A1) in view of Pedicini (US Pub. 2013/0161050 A1).
Claim 1, Kfir discloses a surgical impacting tool [abstract, Fig.2], comprising: 
a mechanical spring configured to produce a spring-driven striking force [spring 254, ¶26] under a driving force of a motor [¶30, spring 254 is driven by motor 250]; 
an electronic controller configured to control storage and release of energy output from the mechanical spring [defined by the electronic circuitry communicating the switch or pedal with the electric motor, ¶41]; 
an anvil [210] coupled to a surgical implement [¶24]; and 
a launched mass [246], responsive to the mechanical spring, to communicate the striking force to the anvil to urge the surgical implement in a first direction [¶25].
Claim 2, Kfir discloses a kit for inserting or extracting a tool lodged within a biological object [abstract, Fig.2], the kit comprising: 
a spring cartridge [230 and/or 254]; and
a surgical impacting tool [202] configured to replaceably receive the spring cartridge [¶27], the surgical impacting tool including: 
an electronic controller configured to control storage and release of energy output from the spring cartridge replaceably received by the surgical impacting tool [defined by the electronic circuitry communicating the switch or pedal with the mechanical components of the electrical motor], 
an adapter [210] configured to receive a surgical implement [¶24], the spring cartridge replaceably received by the surgical impacting tool being configured to deliver a striking force to the adapter [¶32, by the loaded spring 254], and 
a launched mass [246] configured to, responsive to the spring cartridge communicate the striking force to the adapter to urge the surgical implement in a first direction [¶25 and ¶32].
Assuming, Applicant does not agree with the interpretation that Kfir discloses electronic controller {as of claims 1 and 2}. The office takes alternative interpretation, wherein Pedicini teaches an analogous kit [abstract, Fig.1] comprises an electronic controller for controlling a motor which controls a spring [control means 21,  motor 8, ¶15, ¶26 and ¶52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Kfir and Pedicini, and construct the tool of Kfir having the electronic controller of Pedicini. One would have been motivated to do so in order to allow the user regulates the energy electronically to control the impact force of the tool and reduce or avoid damage caused by uncontrolled impacts [Pedicini, ¶15].
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kfir (US Pub. 2015/0289886 A1) alone or in combination with Pedicini (US Pub. 2013/0161050 A1), as above, and further, in view of Bingham et al. (US Pub 2014/0005632 A1).
Claim 3, Kfir alone or in combination with Pedicini discloses the limitations of claim 2, as above.
Kfir does not disclose wherein the spring cartridge is selected from a plurality of color-coded spring cartridges, each color corresponding to a different striking force.  
Bingham teaches an analogous surgical tool [abstract, Figs. 1 – 8] comprising at least one spring [36] and at least one spring cartridge [28], and wherein each of the spring cartridges is selected from a plurality of color-coded spring cartridges, each color corresponding to a different striking force [¶68 - ¶69].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Kfir alone or in combination with Pedicini and Bingham, and construct the kit of Kfir alone or in combination with Pedicini having a set of color-coded spring cartridges in view of Bingham. One would have been motivated to do so in order to inform the user of the inner spring power for a particular usage [Bingham, ¶68 - ¶69], and provide the user with flexibility in selecting a spring cartridge having a spring calibrated to a predetermined force during the assembly of the kit [Bingham, claims 9, 15 – 16 and 19 – 20].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kfir (US Pub. 2015/0289886 A1) alone or in combination with Pedicini (US Pub. 2013/0161050 A1).
Claim 15, Kfir alone or in combination with Pedicini discloses the limitations of claim 1, as above, and further, Kfir inherently discloses wherein the mechanical spring being made from a material [Fig.2].
Kfir does not explicitly disclose wherein the mechanical spring is made of at least one of stainless steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to construct the mechanical spring of Kfir alone or in combination with Pedicini from steel, known for its durability and stability {evidenced by Foehrenbach, US Pub. 2011/0245736 A1}, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 9, 16 and 20 – 22 are objected to as being dependent upon a rejected base claim or being rejected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and terminal disclaimer to be filed to overcome the double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775